Citation Nr: 1616473	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-32 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy and myelopathy of the left upper extremity associated with cervical spondylosis.

2.  Entitlement to an effective date earlier than August 9, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1980, and from November 1980 to March 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office.  

The Board notes that both issues on appeal were remanded in February 2014 under Manlincon v. West, 12 Vet. App. 238 (1999), for issuance of a Statement of the Case.  Upon review, the Board finds that the issue of entitlement to an effective date earlier than August 9, 2010, for the grant of a TDIU was actually properly on appeal before the Board at that time; accordingly, the original docket number has been assigned. 


FINDINGS OF FACT

1.  Throughout the period on appeal, radiculopathy and myelopathy of the left upper extremity were manifested by mild pain, and were not shown to result in moderate or severe neuralgia or paralysis of the lower radicular nerve group.

2.  The Veteran's first claim for entitlement to a TDIU was received by VA on October 2, 2008, and it is factually ascertainable that the Veteran was first unemployable as a result of his service-connected disabilities on June 27, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for radiculopathy and myelopathy of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, 4.124a, Diagnostic Code 8712 (2015).
2.  The criteria for an effective date of June 27, 2008, but not earlier, for a TDIU are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The issues adjudicated herein arise from the original grants of service connection and a TDIU.  In Dingess/Hartman v. Nicholson, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases in which an issue has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran was also notified of the requirements for establishing entitlement to a TDIU and how the effective date is determined in a January 2009 letter.  Thus, VA's duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded appropriate VA medical examinations. The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.  Additionally, the Board finds the Agency of Original Jurisdiction substantially complied with the February 2014 remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating - Radiculopathy and Myelopathy of the Left Upper Extremity

The Veteran contends that his radiculopathy and myelopathy of the left upper extremity are more disabling than the current evaluation reflects.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2015).  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's radiculopathy and myelopathy of the left upper extremity have been rated under the Diagnostic Code for neuralgia of the lower radicular group, set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8712, and further detailed at 38 C.F.R. § 4.124.  A 20 percent rating is assigned for mild neuralgia, with a maximum 40 percent rating assigned for moderate neuralgia.  See 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8712.  Higher disability ratings are available with evidence of incomplete or complete paralysis of the relevant nerve group.  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.  Neuralgia is typically characterized by a dull and intermittent pain.  See 38 C.F.R. § 4.124.

A review of the Veteran's treatment records for the relevant time period reflect few complaints of or treatment for radiculopathy and myelopathy or symptoms thereof, of the left upper extremity or otherwise.  In June 2008, prior to the period on appeal, the Veteran complained of pain, tingling, and numbness of the left arm, but it was noted in connection with his heart condition.  Cervical spondylosis was diagnosed as a result of testing to determine the origin of the left arm numbness.  In July 2008 the Veteran complained of pain radiating from the neck into the right upper extremity.  In August 2008 the Veteran reported that he had been diagnosed with a pinched nerve and that his "arms fe[lt] like electricity."  

The Veteran underwent VA examination in connection with his claim for entitlement to service connection for a cervical spine disability in April 2012.  The examiner identified that the Veteran suffered from symptoms of radiculopathy with involvement of the C8/T1 nerve roots, or the lower radicular group.  The examiner noted that the Veteran had mild constant pain of the left upper extremity.  The examiner further indicated that the Veteran's left upper extremity radiculopathy was mild in severity.  Muscle strength and sensory tests of the left upper extremity provided normal results, and there was no sign of atrophy.  Reflexes were hypoactive bilaterally.  The only identified symptom of radiculopathy was pain.  

The Board notes that, while the Veteran has expressed disagreement with the assigned rating, neither he nor his representative have described any further or worsening symptoms.  

Upon review of the record, the Board finds the Veteran's radiculopathy and myelopathy of the left upper extremity have resulted in no more than mild neuralgia throughout the period on appeal.  The April 2012 VA examination report specified that the Veteran suffered from radiculopathy which was mild in severity, and there is no evidence to the contrary beyond the Veteran's bare disagreement with the assigned disability rating.  Furthermore, there is no evidence of paralysis, incomplete or complete, of the lower radicular nerve group, or involvement of any other nerve group, which could result in the award of a higher disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for radiculopathy and myelopathy of the left upper extremity.  As such, the benefit of the doubt doctrine is not applicable, and the increased rating claim must be denied.  Gilbert. v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has also considered whether the Veteran's radiculopathy and myelopathy of the left upper extremity have presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, this disability manifests as pain.  Pain is specifically noted in 38 C.F.R. § 4.124 and considered by Diagnostic Code 8712.  See 38 C.F.R. § 4.124a.  Thus, the Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the radiculopathy and myelopathy of the left upper extremity and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

Finally, the Veteran is in receipt of a TDIU throughout the period on appeal.  Accordingly, the Board finds that consideration of whether entitlement to a TDIU due to radiculopathy and myelopathy of the left upper extremity has been raised by the record is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Earlier Effective Date - TDIU

The Veteran has been awarded a TDIU effective August 9, 2010, the date from which grants of service connection for cervical spondylosis and radiculopathy and myelopathy of the left upper extremity are in effect.  He asserts that his award of TDIU should instead date at least to October 2008, when his initial TDIU claim was received by VA.  In that respect, he contends that he has been primarily unemployable as a result of his service-connected major depressive disorder, which has been rated as 70 percent disabling since September 1995, since June 2008.  

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  However, an effective date for increased disability compensation, which includes a TDIU rating, may be earlier than the date of receipt of the application.  In such cases, the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application for TDIU is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Norris v. West, 12 Vet. App. 413, 420 (1999).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim; if the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b) (2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  "An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one year ("look-back") period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can   find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability    rating.  38 C.F.R. § 4.19 (2015).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Initially, the schedular criteria for a TDIU are met for the entire period on appeal.  During that period, the Veteran was service connected for major depressive disorder, rated as 70 percent disabling, and for a duodenal ulcer, fractures of the right index and middle fingers with residual scars, and a lipoma of the mid-thorax back, each rated as noncompensable, for a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

Following a careful review of the record, the Board finds that the preponderance of the evidence is in favor of an award of a TDIU prior to August 9, 2010, as the most probative evidence of record shows that the Veteran's service-connected disabilities, in particular major depressive disorder, without consideration of age or nonservice-connected disabilities, have rendered him substantially unemployable since June 27, 2008.  

Of note is a statement from the Veteran's former employer which indicates that the Veteran resigned from his last job for "personal reasons." The employer reported that the Veteran's last date worked was June 19, 2008, while his ending date of employment was August 7, 2008.  The evidence further reflects that the Veteran was placed on short-term disability by his employer from June 2008 until he resigned.  It appears that the short-term disability leave was based on a combination of the Veteran's neck disability and a heart condition, neither of which were service-connected at the time, as well as his major depressive disorder.  From June 19, 2008, the Veteran was receiving treatment for a heart condition.  However, of particular note is the fact that the Veteran was hospitalized from June 27, 2008, to July 11, 2008, as a result of a suicide attempt.  In conjunction with the Veteran's disability absence from work, in July 2008, a psychiatrist, Dr. K. Clark, opined that the Veteran was not able to perform with demands of precise attainment of set limits, tolerances, or standards.  The Veteran has contended that he ultimately decided to resign because he was afraid of getting fired as he was having difficulty performing work tasks and getting into trouble at work as a result.

The Board notes that the Veteran has also been found to be totally disabled by the Social Security Administration (SSA) since June 27, 2008.  While VA and SSA use different standards to assess employability, and a determination of unemployability by SSA is in no way dispositive for purposes of determining entitlement to a TDIU, assessments conducted in conjunction with the Veteran's SSA disability claim are probative to the issue at hand.  In May 2009, an SSA examiner noted that the Veteran suffered from suicidal ideation and had a very poor stress tolerance, along with problems with persistence and social isolation.  Furthermore, the Veteran had marked difficulties in maintaining concentration and persistence of pace.  The examiner opined that the Veteran would have a markedly limited ability to complete a normal work week without interruptions from psychologically-based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The Veteran reported upon assessment in connection with his SSA claim that his depression made him unable to follow tasks or focus.  Importantly, the May 2009 SSA examiner ultimately opined that the Veteran had no capacity to perform even simple or repetitive one- or two-step tasks in a consistent and predictable fashion.   

When the Veteran underwent VA examination in connection with a claim for an increased rating for major depressive disorder in March 2009, the examiner noted that the Veteran suffered from a very significant amount of depression with emotional lability and wariness of others.  The examiner did opine that it was less likely as not that the Veteran met the criteria for unemployability based solely on depression; however, the examiner rested the opinion on the Veteran's reports that he had discontinued his previous employment due to physical health issues.  The examiner did not provide an objective opinion as to whether the Veteran's depression symptoms would render him unemployable.  

Upon VA psychiatric examination in January 2010, the Veteran reported frequent crying spells, daily suicidal ideation, and significant trouble sleeping.  The examiner noted that the Veteran was somewhat paranoid and reported seeing or hearing things that were not there.  The examiner did not opine on the Veteran's employability, but noted that the Veteran had a moderate to significant amount of problems with depression and would need treatment and outpatient monitoring for the indefinite future.  

The evidence also reflects that the Veteran was frequently hospitalized during the period on appeal as a result of suicide attempts or suicidal ideation, including in June-July 2008, April 2009, and May 2010.  When the Veteran was admitted in June 2008 following a suicide attempt, it was noted that he was at a high risk for harm secondary to suicidal ideation.  He complained of problems at work, irritability, poor impulse control, sleep problems, and visual and auditory hallucinations.  In April 2009, the Veteran was again admitted to the hospital because clinicians determined that he was unable to contract for his own safety and had specific plans for suicide.  Fatigue, irritability, limited concentration, and subtle psychotic symptoms, including hearing voices, were noted.  The Veteran was again admitted with an immediate risk of suicide in May 2010; clinicians noted that his major depressive disorder manifested with psychotic features and the Veteran displayed paranoia and a severely depressed mood. 

Additionally, throughout the period on appeal, the Veteran has reported in written statements and in treatment records that he suffers from severe memory loss such that he sometimes forgets the names of his children, difficulty following directions and working with others, crying spells lasting for days, and visual and auditory hallucinations.  Furthermore, he reported in January 2009 that he often forgets to shower.  In March 2009, he asserted that he needs help and reminders to follow instructions, gets easily frustrated, and has very poor concentration and difficulty staying on task.

Upon review, the Board finds the probative evidence is at least in relative equipoise as to whether the Veteran was unemployable due to his service-connected major depressive disorder on and after June 27, 2008.  Given the Veteran's frequent inpatient treatment in connection with his major depressive disorder, the opinions of medical professionals regarding his employability, and his subjective reports of symptoms including frequent suicidal ideation and attempts, poor memory, difficulty concentrating and following instructions, crying spells, and significant sleep disturbance, the Board finds that it is factually ascertainable that the Veteran has been substantially unemployable due to his service-connected disabilities since June 27, 2008, less than one year prior to the date of receipt of his TDIU claim, but no earlier.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Norris, 12 Vet. App. at 420.  While the evidence demonstrates that the Veteran last worked on June 19, 2008, it also reflects that his absence from work prior to June 27, 2008, was unrelated to his then service-connected disabilities.  

Accordingly, resolving the benefit of the doubt in the Veteran's favor, entitlement to an effective date of June 27, 2008, for the award of a TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).   


ORDER

Entitlement to an initial disability rating in excess of 20 percent for radiculopathy and myelopathy of the left upper extremity associated with cervical spondylosis is denied.

Entitlement to an effective date of June 27, 2008, but not earlier, for the award of a TDIU is granted.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


